Citation Nr: 0215764	
Decision Date: 11/05/02    Archive Date: 11/14/02	

DOCKET NO.  96-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral inguinal 
hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

[The issue of entitlement to service connection for an 
acquired psychiatric disorder will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Waco, Texas, Regional Office (RO) Department of Veterans 
Affairs (VA).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In June 1996, the RO found new and material evidence to 
reopen claims of service connection for a chronic back 
disability, bilateral inguinal hernias and a nervous disorder 
had not been submitted.  The veteran appealed this rating 
determination to the Board.  Since that time, the veteran has 
raised additional claims.  

In March 1998, the veteran raised the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
A statement of the case regarding the claim of service 
connection for PTSD was issued by the RO in December 1999.  



In July 2000, the veteran filed a substantive appeal wherein 
he indicated that he wanted a hearing before the Board in 
Washington, D.C., indicating that "service connection 
disability should have been given in 1972 . . .".  The 
veteran did not cite the issue of service connection for 
PTSD.  

In any event, as correctly found by the RO in an October 2002 
communication to the veteran, the substantive appeal of July 
2000 was untimely.  Following notification of this 
determination, the veteran has not appealed this 
determination.  Accordingly, the issue of service connection 
specifically for PTSD is not before the Board at this time.  

In April 1999, the veteran raised the issue of entitlement to 
a nonservice-connected pension.  In November 1999, the RO 
denied this claim.  The veteran was notified of this 
determination that month.  He did not appeal this 
determination.  Accordingly, this issue is now before the 
Board at this time.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this claim.


FINDINGS OF FACT

1.  In October 1989, the RO denied the claims of service 
connection for a chronic low back disability, chronic lung 
disease, a bilateral inguinal hernia, and an inadequate 
personality.  The veteran did not appeal this determination.  
Accordingly, it became the final decision of VA with regard 
to these issues.  

2.  Evidence received since the October 1989 RO decision 
regarding claims of service connection for a back disability 
and a bilateral inguinal hernia is either cumulative or 
redundant and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of these 
claims.

3.  Evidence received since the October 1989 RO decision 
regarding the claim of service connection for an acquired 
psychiatric disability is not cumulative or redundant and, in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1989 rating decision 
wherein the RO denied entitlement to service connection for a 
back disorder and a bilateral inguinal hernia is not new and 
material, and the veteran's claims for those benefits is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, and 3.156 
(2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

2.  Evidence received since the October 1989 rating decision 
wherein the RO denied entitlement to service connection for 
an acquired psychiatric disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, and 3.156 (2001) and 66 Fed. Reg. 
45,620 45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal treatment for back pain.  
However, a chronic acquired back disorder was not shown.  

In October 1989, the RO denied the claim of service 
connection for a chronic low back disability, chronic lung 
disease, a bilateral inguinal hernia, and an inadequate 
personality.  The RO stated that a left inguinal hernia 
repair was recommended in service, but that the veteran had 
refused surgery and that there was no evidence of a left 
inguinal hernia on separation examination in March 1972.  It 
was also indicated there was no evidence of a right inguinal 
hernia in service.  It was found that available service 
medical records showed no treatment for a chronic low back 
disability in service.  Service medical records did indicate 
an inadequate personality disorder.

The veteran petitioned to reopen his previously denied claim 
in March 1996, raising the claim of service connection for a 
chronic low back disability, bilateral inguinal hernias, and 
a nervous disorder.  The veteran submitted a copy of a 
previously reviewed service medical record indicating stomach 
trouble with a recommendation for left hernia repair and back 
pain.  Additional medical records were obtained by the RO.  
These medical records indicate that the veteran was 
hospitalized in February 1998 with schizophrenia.  Medical 
records from the Social Security Administration (SSA) 
indicate treatment for a psychiatric disability.  A May 1998 
medical report from JW (initials), MD, reveals that the 
veteran was treated for a severe variant of a major 
depressive disorder with psychotic features.  

Medical records either submitted by the veteran, the SSA, or 
the RO fail to indicate the existence of a bilateral inguinal 
hernia or a chronic low back disorder related to service.  
Outpatient treatment records fail (in most cases) to note 
either disorder.  In May 1994, the veteran was treated for a 
back disorder caused by a post service injury.  The accident 
occurred in February 1994, many years after discharge from 
active service.  The health care provider stated, in 
pertinent part:  

The patient reported that he has been 
involved in two previous automobile 
accidents in 1974 and 1982.  [The 
veteran] reports experiencing minimal to 
no residuals following these accidents 
and overall he felt pretty good prior to 
the most recent accident.  


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  In May 2002, the RO specifically 
referred to the VCAA in instructing the veteran what VA 
needed from him in order to assist him in the development of 
his case, and advised him of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He never directly 
responded to this request for information.  In May 2002, he 
waived the 60-day due process period and requested that his 
appeal be expedited to the Board.  

The Board notes that the new VA regulations also redefine 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, they do not apply in the instant case, as the 
veteran's claims to reopen were filed well before then.

The RO has made all reasonable efforts to assist the veteran 
in the development of these claims.  The Board finds that, in 
light of the extensive efforts already made, further attempts 
at development would not be justified.


New and Material Evidence 
Back Disorder and a 
Bilateral Inguinal Hernia.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The veteran has provided absolutely no new medical evidence 
in support of the previously denied claims regarding service 
connection for a back disorder and a bilateral inguinal 
hernia.  Recent medical records submitted by the veteran or 
by SSA fail to indicate even the existence of a bilateral 
inguinal hernia and no indications of a back disorder during 
the veteran's service (which ended in March 1972).  The 
medical records supplied by the SSA indicate that the veteran 
himself failed to note a back disorder existing prior to an 
automobile accident which occurred in or about February 1994, 
many years after discharge from active service.  



These medical records do not support the veteran's claims, do 
not provide a basis to reopen the claims, and in fact provide 
additional evidence in support of the denial of the 
previously denied claims.  

The veteran also has provided the Board with copies of 
previously reviewed evidence that was before the RO in 
October 1989.  Copies of his service medical records that 
were before the RO in October 1989 are neither new nor 
material.

The veteran's failure to provide any relevant new medical 
evidence in support of the claims of service connection for a 
back disorder or a bilateral inguinal hernia only supports 
the previous determination.  Accordingly, the Board finds 
that he has not supplied new and material evidence to reopen 
the previously denied claims of service connection for a back 
disorder or a bilateral inguinal hernia.  


Acquired Psychiatric Disorder

The primary basis of the RO's 1989 denial of the claim of 
service connection for an acquired psychiatric disability was 
the determination that the veteran suffered from an 
inadequate personality.  Service connection may not be 
granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 
4.9 (2001); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.  Consequently, the fact that 
the veteran was treated for an inadequate personality during 
his active service does not provide a basis to grant the 
veteran service connection for an acquired psychiatric 
disorder.  

However, he has now been diagnosed with a psychiatric 
disorder other than an inadequate personality.  On VA 
examination in October 1994, he was diagnosed with dysthymia.  
He has also been diagnosed with schizophrenia.  In the 
opinion of the Board, this evidence is both new and material 
in that it indicates the existence of an acquired psychiatric 
disorder that may be granted service connection.  


Such facts are new and material to the issue of whether the 
veteran has an acquired psychiatric disorder related to his 
active service.  Under the low standard provided under 
38 C.F.R. § 3.156(a), the Board must find that this evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Accordingly, the 
claim of service connection for an acquired psychiatric 
disorder is reopened.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen claims of service connection for a back disorder 
and a bilateral inguinal hernia, the appeal is denied.  

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is granted to this 
extent only.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

